NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
APELDYN CORPORATION,
Plaintiff-Appellant, -
V.
AU OPTRONICS CORPORATION AND
AU OPTRONICS CORPORATION AMERICA,'
Defendants-Appellees,
AND
CHI MEI OPTOELECTRONICS CORPORATION
AND CHI MEI OPTOELECTR()NICS USA INC.,
Defendants-Appellees.
2012-1172, -1173
Appeals from the United States District C0urt for the
District of De1aware in case n0. 08-CV-0568, Judge Sue L.
R0bins0n.
ON MOTION
ORDER

APELDYN CORP V. AU OPTRONICS 2
Apeldyn Corporation ("Apeldyn”) moves, unopposed,
for a 90-day extension of time to file its docketing state-
ment; its designation of materials for the appendix and
statement of the issues to be presented for review; its
certificate of compliance with Federal Circuit Rnle 11(d)
pertaining to review of the record to determine whether
protected portions need to remain protected on appea1;
and its opening brief.
In a footnote, Apeldyn indicates that Samsung Elec-
tronics America, Inc. and Samsung Electronics Co., Ltd.
are improperly listed in the caption, because these parties
were terminated from the litigation on July 2, 2010. This
footnote is interpreted as a motion to reform the caption
by removing these parties
Up0n consideration thereof,
IT IS ORDERED THATZ °
(1) Apeldyn’s motion for an extension of time is
granted.
(2) The motion to reform the caption by removing
Samsung Electronics America, Inc. and Samsung Elec-
tronics Co., Ltd. is granted The revised official caption is
reflected above.
FoR THE CoURT
FEB 1 6 2012
lsi J an Horbaly
Date J an Horbaly
Clerk
FILED
U.S. COURT 0F APPEALS FOR
THE FEDERAL C|IlCUlT
FEB 16'Z[l12
JAN HORBALY
C|.ERK

3
cc: Gaspare J. Bono, Esq.
Don H. Marmaduke, Esq.
APELDYN CORP V. AU OPTRONlCS
Terrence Duane Garnett, Esq.
Donald R. McPhail, Esq.
Neil Phillip Sirota, Esq.
s21